DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

3.	Applicant amended claims 1 and 17.

Terminal Disclaimer
4.	Examiner called then left a message to the applicant’s representative (Mr. Edward Ramage) on 03/08/2021 regarding the Terminal Disclaimer was disapproved by the USPTO filed on 02/19/2021.  However, Mr. Ramage did not response the Examiner’s telephone called.  The Examiner suggests the Assignee must correct and submit the Terminal Disclaimer accordingly, in order to process of the application promptly.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papakonstantinou et al (US 2016/0142894), hereinafter “Papakonstantinou“, in view of Knopp et al (US 10,810,695), hereinafter “Knopp“, further in view of Chan et al (US 9,942,332), hereinafter “Chan”.
Regarding claim 1, Papakonstantinou teaches a monitoring apparatus (Figure 1 shows emergency contact devices), comprising: 
a case with a front side (Figure 1 shows devices 102/107); 
a display located on the front side of the case (Figure 1 shows devices 102/107 have a display);  
5a user interface coupled to the display (par [0034] teach the interface connect to the display), and further comprising at least one data entry mechanism (par [0005] teaches activities or environment of the user base on the monitored data); a GPS tracking device located in the case (pars [0005-0006] teach the sensor data to track the device or the user location); 

a wireless communication transmitter located in the case (pars [0044] [0048]);  
10at least one microprocessor in the case and in electronic communication with the GPS tracking device and the timer and the wireless communication transmitter (pars [0007] [0011], [0048] teach the satellite to track the location of the user), 
Papakonstantinou does not explicitly teach wherein the microprocessor is configured to monitor at least one monitoring parameter to determine whether a threshold value of the at least one monitoring parameter is exceeded during a monitoring event or period for a 15user, and to automatically engage the wireless communication transmitters to contact at least one previously established contact upon exceeding the threshold value for the at least one monitoring parameter; 
Knopp, in the same field of endeavor, teaches wherein the microprocessor is configured to monitor at least one monitoring parameter to determine whether a threshold value of the at least one monitoring parameter is exceeded during a monitoring event or period for a 15user (col. 29, line 44 to col. 30, line 46 teach determine whether the monitored movements have exceeded a predetermined threshold during the movements reads on monitoring parameter exceeded during a monitoring event), and to automatically engage the wireless communication transmitters to contact at least one previously established contact upon exceeding the threshold value for the at least one monitoring parameter (col. 29, line 44 to col. 30, line 46 teach determine whether the monitored movements have exceeded a predetermined threshold during the movements, and provided to tracking how safe a user is in a location at a time (col. 1, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Papakonstantinou to Knopp, in order to provide alerting to users of electronic devices such as ongoing events, crises, natural disasters, and warning of a dangerous situation (as suggested by Knopp in col. 1, lines 39-59).
Papakonstantinou and Knopp do not explicitly teach a deactivation means, wherein the deactivation means is configured to be engaged by the user upon exceeding the threshold value for the at least 20one monitoring parameter to delay contacting the at least one previously established contact.
Chan, in the same field of endeavor, teaches a deactivation means, wherein the deactivation means is configured to be engaged by the user upon exceeding the threshold value for the at least 20one monitoring parameter to delay contacting the at least one previously established contact (col. 8, line 26 to col. 9, line 67, teach entered if a user is forced into entering a passcode to deactivate the security timer reads on deactivation means is configured to be engaged).


Regarding claim 2, the combination of Papakonstantinou, Knopp and Chan teach the apparatus of claim 1, Papakonstantinou and Knopp do not clearly wherein the deactivation means comprises a deactivation code, a deactivation word, a biometric identifier configured to identify the user or a 25combination thereof.  
Chan, in the same field of endeavor, teaches wherein the deactivation means comprises a deactivation code, a deactivation word, a biometric identifier configured to identify the user (col. 8, line 26 to col. 9, line 67, teach entered if a user is forced into entering a passcode to deactivate the security timer reads on the deactivation means).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Papakonstantinou and Knopp to Chan, in order to provide the safety awareness to a user or a client device that travels to a threat location and location threat threshold that related to security risks (as suggested by Chan in col. 1, lines 5-20).

Regarding claim 3, the combination of Papakonstantinou, Knopp and Chan teach the apparatus of claim 1, Papakonstantinou further teaches wherein the microprocessor is configured with an emergency alert function to notify said at least one previously established contact upon activation by the user (par [0015] teaches the mobile application or the server can be configured to receive data about public alerts related to one of a location or the activity of the user such as crime alerts).

Regarding claim 4, the combination of Papakonstantinou, Knopp and Chan teach the apparatus of claim 1, Papakonstantinou further teaches wherein the wireless communication transmitters sends a 30phone call (par [0073] teaches the telephone or smartphone or other portable telecommunications device to make a call), an email, and/or a text message to said at least one previously established contact (par [0103] teaches the detected emergency event in plain text. In such implementations, the distress signal can include an iMessage message, SMS message, email, social network post, message to other users of the emergency detection).  

Regarding claim 5, the combination of Papakonstantinou, Knopp and Chan teach the apparatus of claim 1, Papakonstantinou further teaches wherein the data entry mechanism comprises the display as a touchscreen display (par 0007] teaches the mobile application can further lock the screen of the client device with the displayed information).  

Regarding claim 6, the combination of Papakonstantinou, Knopp and Chan teach the apparatus of claim 1, Papakonstantinou further teaches wherein the data entry mechanism comprises a keyboard or buttons on the case, or a microphone in the case (par [0064] teaches the devices may include keyboards, mice, trackpads, 

Regarding claim 7, the combination of Papakonstantinou, Knopp and Chan teach t5he apparatus of claim 1, Papakonstantinou further teaches wherein the at least one monitoring parameter comprises speed (par [0090] teaches the motion speed), time, and/or location (par 0044] teaches the time and location information).  

Regarding claim 8, the combination of Papakonstantinou, Knopp and Chan teach the apparatus of claim 1, Papakonstantinou further teaches wherein the at least one monitoring parameter comprises a speed of the monitoring apparatus as determined by changes in location of the apparatus over a period of time (pars [0044] [0090] teach the speed and the location information based on the user's activities, and an emergency event message indicative of a detected current emergency event).  

Regarding claim 9, the combination of Papakonstantinou, Knopp and Chan teach t10he apparatus of claim 1, Papakonstantinou further teaches wherein the at least one monitoring parameter comprises a period of time (pars [0057] [0095] teach monitoring parameter that set a countdown timer to a period of time based on an expected duration of a potentially risky activity).  

Regarding claim 10, the combination of Papakonstantinou, Knopp and Chan teach the apparatus of claim 1, Papakonstantinou further teaches wherein the at least one monitoring parameter comprises a specific time (par [0095] teach monitoring parameter that set a countdown timer to a period of specific time based on an expected duration of a potentially risky activity).  

Regarding claim 11, the combination of Papakonstantinou, Knopp and Chan teach the apparatus of claim 1, Papakonstantinou further teaches wherein the at least one monitoring parameter comprises a 15specific location (pars [0090-0092] teach the location information).  

	Regarding claim 12, the combination of Papakonstantinou, Knopp and Chan teach the apparatus of claim 1, Papakonstantinou further teaches wherein the at least one monitoring parameter comprises a location outside a specified boundary (pars [0011-0012] [0090-0092] teach the monitoring the location includes one or more the following traffic patterns associated with location of the user reads on outside boundary) or geo-fenced area.  

	Regarding claim 13, the combination of Papakonstantinou, Knopp and Chan teach the apparatus of claim 1, Papakonstantinou further teaches wherein the threshold value comprises a maximum speed pars [0090-0092] teach the speed), a maximum period of time to arrive at a specified location, a maximum 20distance from the specified location (pars [0011-0012] [0090-0092] teach the monitoring the location includes one or more the following traffic patterns associated with location of the user); a maximum distance from a specific route to the specified location (pars [0090-0092] [0101] teach or a combination thereof.  

Regarding claim 14, the combination of Papakonstantinou, Knopp and Chan teach the apparatus of claim 1, Papakonstantinou further teaches wherein the system is further configured to notify the at least one previously established contact of the user's location (pars [0011-0012] , the user's contact information, the threshold value that triggered the means for contacting at least one 25emergency contact (pars [0015] teach the mobile application or the server can be configured to receive data about public alerts related to one of a location or the activity of the user such as crime alerts), or a combination thereof.  

Regarding claim 15, the combination of Papakonstantinou, Knopp and Chan teach the apparatus of claim 1, Papakonstantinou further teaches comprising: a safety contact feature and a remote service, wherein the safety contact feature is configured to convey a request from the user to the remote service (pars [0044-0045] teach remotely monitor the user’s activities); the request comprising an instruction for the remote service to perform at least one contact 30attempt to the user's monitoring apparatus during a particular time (pars [0044] [0090-0092]) or within a particular time window (par [0057] teach during a specified time period reads on time window); and  Page 12 of 14the safety contact feature being further configured to notify the at least one emergency contact if the user fails to answer (pars [0005-0007] [0090-0092] teach application can warn the or otherwise respond to the at least one contact attempt.  

Regarding claim 16, the combination of Papakonstantinou, Knopp and Chan teach the system of claim 15, Papakonstantinou further teaches wherein the safety contact feature further comprises an 5emergency response by the user, wherein the emergency response appears innocuous, but is configured to trigger an alert to the at least one previously established contact (pars [0005-0007] [0090-0092] teach application can warn the user or notify emergency contacts of the user of the personal emergency event).  

Regarding to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding claim 18, the combination of Papakonstantinou, Knopp and Chan teach the method of claim 17, Papakonstantinou further teaches wherein the user inputs the threshold value for the at least one parameter and initiates the monitoring event (pars [0005-0007] [0090-0092] teach application can warn the user or notify emergency contacts of the user of the personal emergency event).  

Regarding claim 19, the combination of Papakonstantinou, Knopp and Chan teach the method of claim 17, Papakonstantinou further teaches wherein delaying activation of the contacting step comprises 20entering a deactivation code into the or a combination thereof.  

Regarding claim 20, the combination of Papakonstantinou, Knopp and Chan teach the method of claim 17, Papakonstantinou further teaches comprising activating an emergency alert to immediately notify the at least one emergency contact of an emergency situation (pars [0005] [0011] [0015] teach notify emergency contacts of the user of the personal emergency event in case of emergency alert).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL T VU/
Primary Examiner, Art Unit 2641